Title: From Thomas Jefferson to John Cleves Symmes, 4 December 1791
From: Jefferson, Thomas
To: Symmes, John Cleves



Sir
Philadelphia Dec. 4. 1791.

Your favor of Sep. 17. has been duly recieved and laid before the President. He does not concieve that the constitution has given him any controul over the proceedings of the Judges, and therefore that his permission or refusal of absence from your district would be merely nugatory.—In the report which I made to the President on the subject of the public lands, and which he laid before the legislature, I took the liberty of suggesting the establishment of a proper judicature for deciding speedily all land controversies between the public and individuals. As yet nothing is done on the subject.—I have the honour to be Sir Your most obedt. humble servt,

Th: Jefferson

 